 


110 HRES 222 EH: Expressing the support of the House of Representatives for the Good Friday Agreement, signed on April 10, 1998, as a blueprint for a lasting peace in Northern Ireland, and for other purposes.
U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 222 
In the House of Representatives, U. S.,

March 13, 2007
 
RESOLUTION 
Expressing the support of the House of Representatives for the Good Friday Agreement, signed on April 10, 1998, as a blueprint for a lasting peace in Northern Ireland, and for other purposes. 
 
 
Whereas the Good Friday Agreement, signed on April 10, 1998, sets out a plan for the creation of the Northern Ireland Assembly, and a devolved government in Northern Ireland on a stable and inclusive basis; 
Whereas the Northern Ireland Assembly and Executive have been suspended since 2002; 
Whereas the St. Andrews Agreement of October 2006 established a timetable for the restoration of a power-sharing government in Northern Ireland; 
Whereas the St. Andrews Agreement required that support for policing and the rule of law should be extended to every part of the community; 
Whereas on January 28, 2007, Sinn Fein held a party conference during which it declared its support for the Police Service of Northern Ireland and the criminal justice system, consistent with the terms of the St. Andrews Agreement; 
Whereas British Prime Minister Tony Blair and Irish Taoiseach Bertie Ahern stated on January 30, 2007, that We remain fixed in our determination to see shared government returned to the people of Northern Ireland.; 
Whereas British Prime Minister Tony Blair called for elections in Northern Ireland to take place on March 7, 2007, in adherence to the timeline established in the St. Andrews Agreement; and 
Whereas the St. Andrews Agreement set a deadline of March 26, 2007, for devolved government to be restored to Northern Ireland: Now, therefore, be it  
 
That— 
(1)the House of Representatives— 
(A)reiterates its support for the Good Friday Agreement, signed on April 10, 1998, in Belfast, as a blueprint for a lasting peace in Northern Ireland; 
(B)declares its support for the St. Andrews Agreement of October 2006; 
(C)commends British Prime Minister Tony Blair and Irish Taoiseach Bertie Ahern for their leadership and persistence in seeking a peaceful resolution in Northern Ireland; and 
(D)commends all parties for abiding by the terms agreed to in the St. Andrews Agreement; and 
(2)it is the sense of the House of Representatives that all political parties in Northern Ireland should— 
(A)agree to share power with all parties according to the democratic mandate of the Good Friday Agreement; 
(B)meet all deadlines established by the St. Andrews Agreement; and 
(C)commit to work in good faith with all the institutions of the Good Friday Agreement, which established the Northern Ireland Assembly and an inclusive Executive, the North-South Ministerial Council, and the British-Irish Inter-Governmental Conference, for the benefit of all the people of Northern Ireland. 
 
Lorraine C. Miller,Clerk.
